DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(b): Applicant has amended the claims 3, 9, 10, 13, 25, 26 previously rejected under 35 USC 112(b) and the rejections are withdrawn. See claim objection regarding claim 2 below.

Prior Art Rejections:
Applicant’s Argument: Applicant argues on page 11-12 “Claim 1 recites that ‘the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates’. A specific sequence number and/or non-anchor carrier frequency point are not characteristics of a wake-up signal by which the wake-up signal may be transmitted - they are merely positions at which the wake- up signal is transmitted. The frequency-domain resource location of a wake-up signal does not describe on or more characteristics of the wake-up signal, as claimed.”
Examiner’s Response: Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Examiner notes that the term “characteristics” is interpreted under broadest reasonable interpretation. Characteristics can describe any aspect about the wake-up signal as the claim does not further specify what a characteristic is or specific characteristics. Applicant appears to take a narrow interpretation of the term “characteristic,” but Examiner asserts that it is reasonable to interpret a location of a signal as a characteristic of said signal without further details about the metes and bounds of the term “characteristics.” Applicant’s specification includes that characteristics may be a repetition but also discloses that other characteristics could be indicated, and gives examples, but does not restrict the interpretation of the “characteristics” with this cited portion of the specification. Thu the rejection is 

Applicant’s Argument: Applicant argues on page 11-13 Sun and Liu shows modification periods in which system in formation is modified but does not describe “transmitting a candidate indicator message (or other type of message relating to a wake-up signal) prior to allocating radio resources as a search space. 
Examiner’s Response: Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Examiner notes the rejections under 35 USC 112(a) below, wherein Examiner indicates that the amended portion presents new matter as the specification does not support a step of “transmitting, prior to the allocating of the radio resources as the search space, a candidate indicator message.” The specification teaches the reverse order, Figure 16A, in which allocation is done prior to sending the candidate indicator message. ¶0070-78 As indicated by the Applicant in an interview appear to teach sending the candidate indicator message “in advance” of the search space, but this is not considered the same as sending the candidate indicator message “prior to the allocating of the radio resources as the search space” which means no search space has been allocated, and this contradicts the specification.
Examiner interprets this limitation in the rejection as sending the candidate indicator message at a point in time before the occasion of the search space with the wake-up signal. Sun teaches configuring characteristics of the wake-up signal e.g. location, sequences, in a method that appears to be prior to the actual sending of the wake-up signal, thus before the occasion in which the wake-up signal would be searched, see below. This configuration is done via system information. It would be obvious to expressly state that the system information with the characteristics i.e. candidate indicator message, would happen before the wake-up signal search space so the UE knows how to search the space. Liu is used to modify Sun to show that system information is sent in a time preceding the sending of a wake-up signal in a WUS search space, thus the candidate indicator message is sent in advance, or prior to, allocating, i.e. sending, the resources containing the search space for the WUS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Liu et al. (“Liu”) (US 20190150114 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Current Application 
Claim 18 of Wong
A method of operating an infrastructure equipment in a wireless communications system comprising the infrastructure equipment and a plurality of communications devices, the method comprising: providing a wireless access interface for communication between the infrastructure equipment and the plurality of communications devices, allocating a portion of radio resources of the wireless access interface as a search space for a communications device of the plurality of communication devices to search for a wake-up signal transmitted by the infrastructure equipment, the wake-up signal providing an indication to one or more of the communications devices of the plurality of communication devices to receive a paging message in one or more of a plurality of temporally spaced paging occasions, and transmitting, prior to the allocating of the radio resources as the search space, a candidate indicator message to the one or more communications devices, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal 



Wong teaches sending the candidate indicator but does not expressly teach in advance of the wake-up signal however Liu teaches in advance of the wake-up signal [¶0110, Figure 6, shows system information in advance of wake-up signal with hatched pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong to include candidate indicator in advance as in Liu. Wong teaches a candidate indicator and it would have been obvious to modify this to be in advance of the wake-up signal as part of system information as in Liu ¶0110 in order that the UE may determine initial or changed system in formation for receiving paging information ¶0110 and avoid missed WUS ¶0004.  
Claim 27, 35 rejected for the same reasons as claim 1 based on claim 8 of the cited references above.


Claim 1, 27, 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17241700 (“Sharma”) in view of Liu et al. (“Liu”) (US 20190150114 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Current Application 
Claim 8 of Sharma
A method of operating an infrastructure equipment in a wireless communications system comprising the infrastructure equipment and a plurality of 



Sharma teaches sending the candidate indicator but does not expressly teach in advance of the wake-up signal however Liu teaches in advance of the wake-up signal [¶0110, Figure 6, shows system information in advance of wake-up signal with hatched pattern].

Claim 27, 35 rejected for the same reasons as claim 1 based on claim 8 of the cited references above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 2 recites “a repetition level” and subsequently “each of the repetition levels” however there is not clear recitation of the multiple “repetition levels” and thus Applicant should recite “a repetition level of a plurality of repetition levels” or equivalent in order to clarify that there are a plurality of repetition levels.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites, “transmitting, prior to the allocating of the radio resources as the search space, a candidate indicator message to the one or more communications devices, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates,” as amended. Examiner notes that there is no support for this amendment in the specification. Cited portions of the specification actually disclose the opposite of this feature, see e.g. Figure 16A, steps S1602 and S1603. This shows an order of steps, where “the allocating” is performed first, and then “Transmitting a candidate indicator message” occurs next. The published specification, US 20210352581 A1, ¶0096, teaches the allocation is done first, before the candidate indicator message is transmitted. The candidate indicator message is sent “in advance of the WUS search space” but this does not necessarily mean before “the allocating of the radio resources as the search space.” This shows that before the resources for the search space are used i.e. a transmission of the search space resources is performed, the candidate indicator message is sent. But there is no teaching in the specification that the resources have not yet been allocated for the search at the time the candidate indicator message is transmitted.
In a telephone interview, Applicant indicated Figure 11 and ¶0071-77 as having support, these being from the published specification. Figure 11 and ¶0077 teaches that the candidate indicator message is sent prior to the search space, but there is no support in these cited portions that the base station does not allocate a search space prior to sending the candidate indicator message. These show that the candidate indicator message is sent before the occurrence of a search space, but this is not equivalent to a teaching that the base station expressly does not do any allocating of the search space prior to sending the candidate indicator message. In ¶0072, the specification discloses an allocation by the base station before the candidate indicator is sent. The candidate indicator message may be sent prior to the occurrence of the search space, but it is not considered to be sent prior to the allocation of the search space as the specification appears to teach allocation is a process different from the occurrence of the search space. Applicant must define what is meant by the “allocating” as this can be scheduling resources in any way, which the base station in the specification is clearly doing prior to sending the candidate indicator message. Applicant must clarify if this step means, as in the previous claim set, prior to the search space occasion. For these reasons, the claim introduces new matter, presenting a scope that is not disclosed in the original filing of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2).

Regarding claim 35, Sun teaches:
A communications device [Figure 2 shows terminal, see also Figure 1] of a wireless communications system that includes an infrastructure equipment and the communications device [Figure 1], the communications device comprising transceiver circuitry and controller circuitry in combination with the transceiver circuitry [Figure 2] to receive a candidate indicator message from the infrastructure equipment prior to the infrastructure equipment allocating a portion of radio resources as a search space [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance i.e. prior to search space allocation as the UE learns of the allocations and subsequently receives a search space resource, thus since the system information informs the UE of the allocation, the reception is prior to the UE being allocated a search space, and UE may subsequently detect the wake-up signal after searching based on configuration information], and [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message and ¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176] wherein the wake-up signal providing an indication to the communications device to receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and the candidate indicator message indicates one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message considered a search space, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1, effective filing date of provisional application 62/585,478 filed 11/13/2017).

Regarding claim 1, Sun teaches:
A method of operating an infrastructure equipment in a wireless communications system comprising the infrastructure equipment forming part of a wireless communications network and a plurality of communications devices [Figure 1], wherein the method comprises providing a wireless access interface for communication between the infrastructure equipment and the communications devices [Figure 1, see also Figure 13-15 examples of an interface], allocating a portion of radio resources of the wireless access interface as a search space for the communications devices to search for a wake-up signal transmitted by the infrastructure equipment [¶0170-173 a portion of resources includes a wake-up signal at locations, considered search space, ¶0082-84 for multiple UEs ¶0170-177], the wake-up signal being for providing an indication to one or more of the communications devices that they should receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and transmitting, prior to the allocating, a candidate indicator message to the one or more communications devices, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates, wherein the one or more candidates are to be searched for detection of the wake-up signal by the one or more communication devices [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information].
[¶0110, Figure 6, shows system information in advance of wake-up signal with hatched pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the system information is in advance of the wake-up signal as in Liu. Sun clearly shows the wake-up configuration in SI being processed before the wake-up signal is received thus it would have been obvious to expressly teach transmitting in advance as in Liu ¶0110 in order that the UE may determine initial or changed system in formation for receiving paging information ¶0110 and avoid missed WUS ¶0004.

Regarding claim 2, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the one or more characteristics of the wake-up signal comprises a repetition level at which the wake-up signal can be transmitted as the one or more candidates to be searched for detection of the wake-up signal by the one or more communications devices within the search space, each of the repetition levels defining a number of times N which the wake-up signal can be transmitted, the number N being an integer including one to a maximum number Nmax [Sun ¶0173-178 a repetition number i.e. level for wake-up signal is defined in candidate indicator, defining times the retransmission of wake-up signal, including a non-zero value thus including a value between one and an arbitrary maximum Nmax], the method further comprises determining that a paging message should be transmitted to one or more of the communications devices in one or more of the plurality of temporally spaced paging occasions following the search space, in a case that the determining indicates that the paging message should be transmitted to one or more of the communication devices, transmitting the wake-up signal in the search space in accordance with one of the one or more repetition levels indicated in the candidate indicator message, and transmitting the paging message in one or more of the plurality of temporally spaced paging occasions following the search space [Sun ¶0170-176, configuration information sent to indicate where wake-up signal will be, wake-up signal sent if paging information is to be sent following wake-up signal, and wake-up signal sent at corresponding resource as UE successfully detects, then later detects the paging in PDSCH in temporally spaced region according to repetition level, Examiner notes that “in a case that” should be amended to “in response to determining that” as this is still a contingent limitation]. 

Regarding claim 4, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message includes part of a synchronisation signal transmitted by the infrastructure equipment to the communications devices, the synchronisation signal being used by the communications devices to re-synchronise its timing with the infrastructure equipment [Sun ¶0173-176, candidate indicator i.e. WUS configuration indicates starting position, time-frequency resource etc. such that the UE can receive the message i.e. synchronize timing to receive at the correct time the WUS].

Regarding claim 5, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 4, wherein the synchronisation signal is one of a go-to-sleep or wake-up signal, GUS, or a machine type communication synchronisation signal, MSS [Sun ¶0026 teaches UE may be MTC thus synchronization type signal in ¶0170-176 is MSS, Examiner noting this is not a specifically defined signal thus a synchronization signal for use by MTC device may be considered MSS].

Regarding claim 27, Sun teaches:
An infrastructure equipment of a wireless communications system that includes the infrastructure equipment and a plurality of communications devices [Figure 1], the infrastructure equipment comprising transceiver circuity and controller circuitry configured in combination with the transceiver circuitry to provide [¶0080-83] a wireless access interface for communication between the infrastructure equipment and the plurality of communications devices [Figure 1, see also Figure 13-15 examples of an interface], allocate a portion of radio resources of the wireless access interface as a search space for a [¶0172-173 a portion of resources includes a wake-up signal at locations, considered search space, ¶0082-84 for multiple UEs ¶0170-177], the wake-up signal being for providing an indication to one or more communications devices of the plurality of communications devices receive a paging message in one or more of a plurality of temporally spaced paging occasions [¶0032, ¶0097, UE must monitor PDSCH via monitoring PDCCH for receiving paging message, and PDCCH monitored based on wake-up signaling ¶0170-176, in PDSCH considered temporally spaced paging occasion], and transmit, prior to the search space, a candidate indicator message to the one or more communications devices regarding of the wake-up signal search space, the candidate indicator message indicating one or more characteristics of the wake-up signal by which the wake-up signal may be transmitted as one or more candidates, wherein the one or more candidates are to be searched for detection of the wake-up signal by the one or more communication devices [¶0170-176, resource location, repetition number of wake-up signal, number of PRB time and frequency domain, all configured by BS in a candidate indicator message, and this in advance as UE obtains the transmission form as the UE may subsequently detect the wake-up signal after searching based on configuration information].
Sun teaches system information with the candidate indicator but does not expressly teach in advance of the WUS search space however Liu shows system information prior to search space occasion i.e. allocation thus teaches transmitting, prior to the allocating of the radio resources as the search space, system information [¶0110, Figure 6, shows system information in advance of wake-up signal with hatched pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the system information is in advance of the wake-up signal as in Liu. Sun clearly shows the wake-up configuration in SI being processed before the wake-up signal is received thus it would have been obvious to expressly teach transmitting in advance as in Liu ¶0110 in order that the UE may determine initial or changed system in formation for receiving paging information ¶0110 and avoid missed WUS ¶0004.

3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) in view of Bhattad et al. (“Bhattad”) (US 20180332533 A1).

Regarding claim 3, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 2, wherein the portion of radio resources defining the search space is arranged within a search space grid of radio resources extending in frequency and time, the extension in frequency is sufficient to span a range of frequencies over which the wake-up signal may be transmitted and the extension in time is sufficient to span a transmission of the wake-up signal at the number of repetitions [Sun ¶0170-178 wake-up signal transmitted over frequency sufficient for the WUS and at a time length to support the indicated number of repetitions as base station occupies resource for this repetition, and as UE detects the WUS transmitted by the base station thus frequency supports the WUS].
Sun shows a frequency range sufficient to span the wake-up signal but does not expressly teach a time for the maximum repetition however Bhattad teaches the extension in time is sufficient to span a transmission of the wake-up signal at the maximum number Nmax [¶0121, wake-up sent at Rmax over a time period thus time period is sufficient to span maximum repetitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the maximum repetitions would be supported as in Bhattad. Sun clearly shows supporting the wake-up signaling in the frequency domain. It would have been obvious to modify Sun to support a maximum number of repetitions in time as in Bhattad who teaches this allows for determining wake-up signaling for finding a PDCCH as in ¶0121 and for minimizing resources used in MTC communication ¶0008.

Regarding claim 9, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 2.
Sun teaches sending repetition but does not specifically recite sending the repetition if it is different from the max however Bhattad teaches wherein the candidate indicator message is transmitted [¶0121, repetition level configured for UE which may be less than Rmax, Examiner notes “in a case that” is still interpreted to mean a contingent limitation and should recite “in response to determining that the repetition level …” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Sun that the number of repetitions is less than the max as in Bhattad. Sun clearly shows supporting the wake-up signaling in the frequency domain. It would have been obvious to modify Sun to support sending the repetitions maximum number of repetitions in time as in Bhattad who teaches this allows for determining wake-up signaling for finding a PDCCH as in ¶0121 and for minimizing resources used in MTC communication ¶0008.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) in view of Cho et al. (“Cho”) (US 20210212122 A1).

Regarding claim 8, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the candidate indicator message is transmitted in radio resources configured via one of unicast radio resource control, RRC, signalling or a system information block, SIB, broadcast by the infrastructure equipment [Sun ¶0170-176, system information including candidate indicator].
Sun teaches system information but not periodic but Cho teaches periodically [¶0186].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the transmission is periodic. Sun teaches system information carrying the candidate indicator but does not specify periodic however Cho teaches the system information is periodic as in ¶0186 thus it would have been obvious to modify Sun to be periodic as in Cho such that the UE accesses the information it needs to know to access the BS.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) in view of Liu et al. (“‘687”) (US 20210136687 A1).

Regarding claim 10, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 2, wherein the candidate indicator message is transmitted by the infrastructure equipment [Sun ¶0170-178 teaches indicator message transmitted].
Sun teaches transmitting as system information but does not teach if the repetition is smaller or larger, i.e. changes, from a previous value, however ‘687 appears to teach in a case that the infrastructure equipment determines that the repetition level with which the wake-up signal is to be transmitted is smaller or larger than the repetition level selected for a previous search space indicated by a previous candidate indicator message [¶0085, configuration for wake-up signaling includes repetitions, and there may be updates to system information which carries this information ¶0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify updated repetition levels in a subsequent transmission. Sun teaches system information carrying the candidate indicator and it is conventionally known that system information may be updated with new parameters thus it would have been obvious to modify Sun to be send updated repetition levels that are different as in ‘687 to allow for the UE to determine whether to decode PDCCH or skip decoding ¶0029.

Claim 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) and Kim et al. (“Kim”) (US 20210227466 A1, effective filing date of provisional application 62/630,285 filed 2/14/2018).

Regarding claim 11, Sun-Liu teaches:

Sun teaches sending the indicator message but does not teach part of DCI.
Kim teaches wherein the candidate indicator message comprises part of a downlink control information, DCI, transmission by the infrastructure equipment [¶0116-123, WUS status or indicator configuration information sent via DCI]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the WUS information in a DCI. Sun teaches system information carrying the candidate indicator and it would have been a simple substitution of parts to instead send the WUS information on a DCI as in Kim who teaches this allows the UE to determine status i.e. changes in the WUS ¶0123. 

Regarding claim 26, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 2.
Sun teaches system information indicating candidate indicator but does not teach indicators telling the devices not to search.
Kim teaches wherein the candidate indicator message indicates to the communications devices that the communications devices should not search for candidates of the wake-up signal in the search space according to one or more of the repetition levels [¶0116-123, indicator indicates WUS disabled and UE does not search according to repetition levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a disable indication. Sun teaches system information carrying the candidate indicator and it would have been obvious to modify Sun to include a disable indicator as in Kim who teaches this allows for UE to learn that it can skip WUS monitoring and conserve resources ¶0123. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) and Basu Mallick et al. (“Basu Mallick”) (US 20210266866 A1).


The method of operating an infrastructure equipment according to Claim 1, wherein the method comprises transmitting candidate indicator message [Sun ¶0170-178, candidate indicator configuring WUS sent via system information].
Sun teaches sending via system information the indicator but does not teach sending an indicator of the system information i.e. candidate indicator.
Basu Mallick teaches sending to the communications devices an indication of one or more locations within the wireless access interface that the communications devices should monitor for the candidate indicator message [Basu Mallick ¶0097, UE informed via indicator of location of system information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send an indication of a location of the candidate message as in Basu Mallick. Sun teaches system information for conveying candidate indicator, but does not specify sending information on the location of the system information, but this is a simple modification as evidenced in Kim who teaches specifying the location of system information for e.g. candidate indicator transmission allows the UE to determine status i.e. changes in the WUS ¶0097. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1) and Liu et al. (US 20190253100 A1, hereinafter ‘100, effective filing date of provisional application 62/628,776 Feb. 9, 2018).

Regarding claim 16, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1, wherein the method further comprises transmitting the candidate indicator message in a first frequency band during a first transmission period [Sun ¶0170-178 first candidate indicator in first band].
Sun teaches system information for carrying the candidate indicators but does not teach sending multiple in overlapping time periods on different frequencies however ‘100 shows that simultaneous [Figure 1-3 ¶0065, system information simultaneously transmitted on different carriers thus on overlapping periods in different frequencies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify system information on different carriers simultaneously as in ‘100. Sun teaches system information can carry the candidate indicator. It would have been obvious to modify Sun to teach the same system information, which may carry candidate indicator information, is transmitted on multiple carriers simultaneously as in ‘100 in ¶0065 to allow for support of multiple carriers to transmit signals simultaneously on multiple frequencies.

Claim 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun”) (US 20180279274 A1, effective filing date of foreign priority application 201810024387.2) in view of Liu et al. (“Liu”) (US 20190150114 A1)and Marinier et al. (“Marinier”) (US 20160066255 A1).

Regarding claim 19, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1.
Sun teaches system information indicating candidate indicator but does not teach Zadoff Chu sequence however Marinier teaches wherein the candidate indicator message is based on a Zadoff Chu sequence [¶0095, System information detected based on detecting Zadoff-Chu root sequence].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Zadoff Chu sequence on which the candidate indicator i.e. system information is based. Sun teaches system information carrying the candidate indicator, and thus it would have been obvious to modify Sun such that the system information is based on a Zadoff Chu sequence as in Marinier who teaches ¶0095 this allows WTRY to initiate reception procedures to monitor synchronization signals and subsequent acquire system information.

Regarding claim 21, Sun-Liu teaches:
The method of operating an infrastructure equipment according to Claim 1.
Sun teaches system information indicating candidate indicator but does not teach Gold sequence however Marinier teaches wherein the candidate indicator message is based on a Gold sequence [¶0095, System information detected based on detecting Gold root sequence].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Gold sequence on which the candidate indicator i.e. system information is based. Sun teaches system information carrying the candidate indicator, and thus it would have been obvious to modify Sun such that the system information is based on a Gold sequence as in Marinier who teaches ¶0095 this allows WTRY to initiate reception procedures to monitor synchronization signals and subsequent acquire system information.

Allowable Subject Matter
Claim 20, 22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the independent claims amended to overcome rejections under 35 USC 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478